 



(Translation)

 

LOAN AGREEMENT

 

 

Party A: Parko (Hong Kong) Limited

Party B: China Agriculture Media (Hong Kong) Group Co. Limited

 

Due to demand from Party A’s business expansion, Party A will borrow
HKD14,000,000 (the “Loan Amount”) from Party B for a short-term period.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, both parties agree as follows:

 

A.Loan Amount and Term   

Party A will borrow FOURTEEN MILLION HONG KONG DOLLARS (HKD14,000,000) from
Party B. The term of the Loan shall commence on July 25, 2013 and end on
December 31, 2013.

 

B.Repayment

Party A should repay the principal and interest to Party B according to the
schedule set forth herein. A receipt regarding the repayment of the Loan Amount
should be sent to Party A when Party A makes payments in full on the due date.

 

C.Interest

The Loan is interest free when Party A repays the Loan Amount on or before the
due date. In the event that Party A fails to repay the principal in full to
Party B upon due date, the interest rate of the Loan Amount will be 6% per
annum.

 

D.Rights and Obligation

Party B has rights to monitor the way that the Loan Amount is used by Party A,
fully understand Party A’s solvency. All information provided by Party A to
Party B should be true and complete. In the event that Party A fails to use the
Loan Amount according to this Agreement, Party B has the right to withdraw the
Loan Amount, and is entitled to the interest at the market rate on the breaching
portion.

 

E.Governing laws

All disputes arising out of or in connection with this Agreement shall be solved
upon mutual agreement, or upon mediation from the third Party. In the event that
there is no agreement reached, each Party has rights to file lawsuits in any
competent court residing in Party B’s jurisdictions.

 

F.Miscellaneous

This Agreement is effective upon signing date, including two identical copies,
each of which is held by each Party with identical power in full force and
effect.

 

 

 

Party A

 

 

Parko (Hong Kong) Limited

 

 

Date: July 25, 2013

Party B

 

 

China Agriculture Media (Hong Kong) Group Co. Limited

 

Date: July 25, 2013

 

 

